[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                            No. 09-11903                    JAN 12, 2010
                        Non-Argument Calendar                JOHN LEY
                                                           ACTING CLERK
                      ________________________

                Agency Nos. A099-635-620, A099-635-621

FERNANDO DEMETRIO CADENA CHUNZA,
MERLENY FARIAS SANCHEZ,
LAURA ESTEFANY CADENA FARIAS,
MARIA FERNANDA CADENA FARIAS,
NATALIA CADENA FARIAS,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 12, 2010)

Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Fernando Demetrio Cadena Chunza is a native and citizen of Colombia. On

his own behalf and for his wife and three children, he seeks review of the Board of

Immigration Appeals’ decision affirming the Immigration Judge’s denial of his

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (CAT). He contends that the evidence compels a finding

that the Revolutionary Armed Forces of Colombia (FARC) persecuted him based

on his direct or imputed political opinion and that the IJ erred in making an adverse

credibility determination. He also argues that he was denied due process.

      We review only the BIA’s decision, “except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). In the present case the BIA did not expressly adopt the IJ’s opinion, so we

will review only the BIA’s decision.

      We review the BIA’s credibility determination, which is a factual finding,

under the “substantial evidence test.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247,

1255 (11th Cir. 2006). Under the substantial evidence test, we must affirm the

BIA’s decision if it is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Al Najjar, 257 F.3d at 1284. We

will not reverse a finding of fact by the BIA unless the record compels it. Adefemi

v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). Evidence in the
                                          2
record that may also support a conclusion contrary to the administrative findings is

not enough to justify a reversal. Id.

      In his asylum application, Cadena Chunza stated that he was threatened by

FARC and that he “was deprived of [his] freedom and [his] work equipment was

destroyed.” He asserted that “[t]he Threats occurred because of the commercial

and political activity carried out in the region.” He stated that he believed he

would be harmed or mistreated by FARC “for not following their political

parameters imposed by them and for not collaborating with their cause.”

(capitalization omitted). He also stated that he was a member of “the Political

Movement ‘Equipo Colombia.’” (capitalization omitted). He sought asylum or

withholding of removal based on his political opinion or membership in a

particular social group.

      In a declaration attached to his asylum application, Cadena Chunza stated

that he supported candidates in the city council (Municipal Council of Acacías) and

mayoral races. He explained that because he owned a well-known business, FARC

had been alerted to his activities, and members of FARC harassed him. He

participated in political campaigns through “Equipo Colombia,” which FARC

considered to be its “political enemy.” His declaration asserted that FARC

threatened Cadena Chunza and his family with kidnapping and death, and FARC

members destroyed the rented machinery that he used in his business.
                                           3
      In his hearing before the IJ, Cadena Chunza testified that he was captured

and detained for two days by FARC guerillas. During that incident Commander

Ugo threatened him with death if he continued his political work. Cadena Chunza

was released unharmed, and when he tried to file a complaint with local police, he

was told that the incident did not occur in their jurisdiction. He also testified about

FARC members making visits to his store and making threatening phone calls that

were answered by his secretary, who told him about the calls. He stated that FARC

members referred to one of his daughters as being old enough to carry a weapon.

On cross-examination Cadena Chunza testified that he believed his asylum

application’s general references to threats by FARC covered the specific instances

that he testified about at the hearing. His asylum application, however, did not

mention those specific events.

      The IJ made an adverse credibility determination and found that Cadena

Chunza had failed to establish past persecution or a well-founded fear of future

persecution. The IJ’s adverse credibility determination was based on findings that

Cadena Chunza’s asylum application, which was vague and lacked detail,

contained serious omissions. In particular, the IJ observed that Cadena Chunza’s

application did not refer to the kidnapping incident, which was central to his claim

for asylum. Other details omitted were: the threatening calls received by his

secretary; FARC guerillas’ visit to his store followed by Cadena Chunza’s calling
                                           4
the police; the threat about his daughter being old enough to carry a rifle. The

BIA agreed that an adverse credibility finding was supported by the omissions in

the application and its lack of specificity and detail about incidents that allegedly

occurred in Colombia.

      Cadena Chunza contends the IJ’s adverse credibility determination was

based on a “few unimportant discrepancies” that were “trivial,” irrelevant to the

heart of his claim, insufficient to make such a finding, and not supported by

specific, cogent reasons. He argues that persuasive evidence explained the alleged

inconsistencies and supported his allegations of persecution. He also contends that

he was denied his due process rights.

      As an initial matter, Cadena Chunza has failed to present any specific

argument about how his due process rights were allegedly violated. He broadly

asserts that the IJ and the government took “actions” that were “unreasonable,” but

he says nothing about what those actions were. He also concludes that “[t]he

omissions committed by the IJ and the BIA constitute a violation of his due

process of law,” but he does not specify what the omissions were. Because he has

failed to make an argument, his claim about a due process violation is waived. See

Philmore v. McNeil, 575 F.3d 1251, 1259 (11th Cir. 2009) (“Other than a cursory

allegation of a Fifth Amendment deprivation, Philmore makes no argument and



                                           5
provides no citation of authority as to how this right was violated. Consequently,

Philmore has abandoned this claim.”).

       As to the credibility determination, Cadena Chunza argues that “the IJ’s

credibility determination relied largely on unimportant or explicable

discrepancies.” Adverse credibility is assessed in light of the totality of the

circumstances and may be based on inaccuracies or falsehoods that do not “go[] to

the heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii).1 Cadena Chunza

omitted from his asylum application several significant incidents involving

FARC’s threats against him and his family. He failed to provide plausible

explanations for why those omissions occurred and merely stated his belief that all

of those specific events were encompassed by his application’s general reference to

FARC threatening him and his family.

       The application asks: “Have you, your family, or close friends or colleagues

ever experienced harm or mistreatment or threats in the past by anyone?” It

instructs the applicant, if the answer to that question is “yes,” to “explain in detail”

what happened. Cadena Chunza testified that he completed the application with

the assistance of an attorney. Even so, in response to the “what happened”



       1
         In the REAL ID Act of 2005, Congress amended the law regarding credibility
determinations for asylum applications filed after May 11, 2005. See Pub. L. No. 109-13, 119
Stat. 302, § 101(h)(2). Cadena Chunza’s application was filed after that date, so 8 U.S.C. §
1158(b)(1)(B)(iii) applies.
                                                 6
question he provided only a general statement: “Threats against my life and my

family’s life. Also I was deprived from my freedom and the work equipment was

destroyed.”

      Based on Cadena Chunza’s testimony, the IJ focused on the specific events

that Cadena Chunza had omitted from his application. The BIA also found that the

application “contained generalities and a lack of detail, and omitted significant

events that he had described during his testimony.” Based on those omissions, the

BIA agreed with the IJ’s adverse credibility determination. The IJ and the BIA

presented “specific, cogent reasons” in favor of an adverse credibility

determination. See Forgue v. United States Att’y Gen., 401 F.3d 1282, 1287 (11th

Cir. 2005). Thus, the BIA did not err in finding that Cadena Chunza’s testimony

lacked credibility because of the material omissions in his asylum application. See

id. (holding that an asylum application’s omission of specific events of alleged

persecution is enough to support an adverse credibility determination).

      Substantial evidence in the record as a whole supports the BIA’s denial of

Cadena Chunza’s asylum application based on its adverse credibility

determination. See Forgue, 401 F.3d at 1287–88. Because Cadena Chunza “has

failed to establish a claim of asylum on the merits, he necessarily fails to establish

eligibility for withholding of removal or protection under CAT.” Id. at 1288 n.4.

      PETITION DENIED.
                                           7